Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145274(73)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  VERLENA SEXTON-WALKER,                                                                                  David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 145274
                                                                    COA: 302513
                                                                    Macomb CC: 2010-000976-NO
  GREAT EXPRESSIONS DENTAL CENTERS,
  P.C.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 5,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
         d0325                                                                 Clerk